DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 12/27/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/27/19 is partially withdrawn.  Claims 45-48, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a nitride diffusion barrier (NDB), comprising:
(1)    a nitride layer (NL) that is a metal nitride or metal oxynitride;
(2)    a an oxygen diffusion barrier layer (L2), layer that is a metal or alloy that blocks oxygen diffusion to the NL; and
(3)    a nitrogen diffusion barrier layer (LI) layer that blocks nitrogen diffusion from the NL to the FL, wherein the NDB has a L2/L1/NL or NL/L1/L2 configuration. The closest prior art reference US 20190237661 (Iwata) discloses forming a perpendicular magnetic tunnel junction comprising a pinned layer, a tunnel barrier layer, a free layer, and a nitride diffusion barrier layer. As stated by applicant the prior art reference the Hk enhancing layer disclosed in the prior art reference is an oxygen source and is not equivalent to an oxygen diffusion barrier layer (i.e. L2). On the other hand, the second diffusion barrier layer (L2) of the present disclosure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/01/21